DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-8 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statement (IDS) filed on 09/16/2020 has been taken into account.

Claim Objections
Claims 2, 7, and 8 are objected to because of the following informalities:  Claims 2, 7, and 8 each recite the limitation “each said eyebolts comprising a screw and an eye”. This should read as “each of said eyebolts comprising a screw and an eye” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2008-0003915) in view of Reinhard (US Patent No. 5,207,404).
Regarding Claim 1, Lee discloses a ladder stabilization assembly for inhibiting a ladder from tipping sideways, said assembly comprising: a pair of bolts (Lee: Fig. 7; 80) each being configured to be attached to a respective leg of a ladder (Lee: Fig. 7; 100); and a tube (Lee: Fig. 7; 90) being insertable through each of said bolts such that said tube is oriented to extend along a horizontal axis wherein said tube is configured to inhibit the ladder from tipping laterally.
Lee fails to disclose a pair of eyebolts. However, Reinhard teaches an eyebolt (Reinhard: Fig. 20; 10).
Lee and Reinhard are analogous because they are from the same field of endeavor or a similar problem solving area e.g. supporting elements from existing structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bolts in Lee with the eye from Reinhard, with a reasonable expectation of success, in order to provide a fastener having a closed portion for receiving an element (Reinhard: Col. 1, Ln. 36-57; Col. 4, Ln. 31-49), thereby helping further prevent unwanted detachment of said element. Furthermore, eyebolts or hooks having open and closed square configurations are old and well-known in the art, as evidenced by Reinhard, and as such it would have been within the level of one having ordinary skill in the art would find to use a closed eyebolt to mount the tube of Lee.
Regarding Claim 2, Lee, as modified, teaches the assembly according to claim 1, wherein each said eyebolts comprises a screw (Lee: Translation Pg. 10, Ln. 387-389) and an eye (Reinhard: Fig. 20; 225), said eye having a plurality of intersecting members such that said eye has a rectangular shape, said screw engaging the respective leg for attaching said eyebolts to the ladder (Lee: Fig. 7; 100).
Regarding Claim 5, Lee, as modified, teaches the assembly according to claim 2, wherein said tube (Lee: Fig. 7; 90) has a first end, a second end and an outer surface extending therebetween, said outer surface having a plurality of intersecting sides such that said tube has a rectangular shape, each of said intersecting members of said eye (Reinhard: Fig. 20; 225) on each of said eyebolts abutting a respective one of said intersecting sides of said outer surface when said tube is extended through said eyebolts, each of said first end and said second end being open.
Regarding Claim 6, Lee, as modified, teaches the assembly according to claim 5, further comprising a pair of caps (Lee: Fig. 7; 91), each of said caps being removably attachable to a respective one of said first end and said second end of said tube (Lee: Fig. 7; 90).

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2008-0003915) in view of Reinhard (US Patent No. 5,207,404) as applied to claim 2 above, and further in view of Wojtowicz (US Patent No. 2,997,127).
Regarding Claim 3, Lee, as modified, teaches the assembly according to claim 2, but fails to disclose a plurality of washers, each of said washers being positionable around said screw of a respective one of said eyebolts when said stem of said respective eyebolt is extended through the respective leg of the ladder.
However, Wojtowicz teaches a plurality of washers (Wojtowicz: Fig. 4; 38, 40, 44), each of said washers being positionable around a screw of a respective eyebolt (Wojtowicz: Fig. 4; 34) when said stem of said respective eyebolt is extended through a respective leg (Wojtowicz: Fig. 4; 12) of a ladder.
Lee and Wojtowicz are analogous because they are from the same field of endeavor or a similar problem solving area e.g. ladder stabilizing assemblies and supporting elements from existing structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bolts in Lee with the washer and nut connection from Wojtowicz, with a reasonable expectation of success, in order to provide an adjustable means of securing the bolts to the ladder that engages with the threads of the bolt (Wojtowicz: Col. 2, Ln. 39-44), enabling a user to adjust the position of the bolts prior to locking them into the correct orientation, thereby improving the assembly process.
Regarding Claim 4, Lee, as modified, teaches the assembly according to claim 2, but fails to disclose a plurality of nuts, each of said nuts being threadable onto said screw of a respective one of said eyebolts when said screw of said respective eyebolt is extended through the respective leg of the ladder wherein each of said nuts is configured to retain said respective eyebolt on the respective leg.
However, Wojtowicz teaches a plurality of nuts (Wojtowicz: Fig. 4; 36, 46), each of said nuts being threadable onto a screw of a respective eyebolt (Wojtowicz: Fig. 4; 34) when said screw of said respective eyebolt is extended through a respective leg (Wojtowicz: Fig. 4; 12) of a ladder wherein each of said nuts is configured to retain said respective eyebolt on the respective leg. [Note: See the rejection of claim 3 for motivation.]

Regarding Claim 7, Lee discloses a ladder stabilization assembly for inhibiting a ladder from tipping sideways, said assembly comprising: a pair of bolts (Lee: Fig. 7; 80) each being configured to be attached to a respective leg of a ladder (Lee: Fig. 7; 100), each said bolts comprising a screw, said screw engaging the respective leg for attaching said bolts to the ladder (Lee: Translation Pg. 10, Ln. 387-389); said bolt having a plurality of intersecting members (Lee: Fig. 7); a tube (Lee: Fig. 7; 90) being insertable through each of said bolts such that said tube is oriented to extend along a horizontal axis wherein said tube is configured to inhibit the ladder from tipping laterally, said tube having a first end, a second end and an outer surface extending therebetween, said outer surface having a plurality of intersecting sides such that said tube has a rectangular shape, each of said intersecting members on each of said bolts abutting a respective one of said intersecting sides of said outer surface when said tube is extended through said bolts (Lee: Fig. 7), each of said first end and said second end being open; and a pair of caps (Lee: Fig. 7; 91), each of said caps being removably attachable to a respective one of said first end and said second end of said tube.
Lee fails to disclose a pair of eyebolts each being configured to be attached to a respective leg of a ladder, each said eyebolts comprising a screw and an eye, said eye having a plurality of intersecting members such that said eye has a rectangular shape. However, Reinhard teaches an eyebolt (Reinhard: Fig. 20; 10) comprising a screw (Reinhard: Fig. 20; 215) and an eye (Reinhard: Fig. 20; 225), said eye having a plurality of intersecting members such that said eye has a rectangular shape. [Note: See the rejection of claim 1 for motivation.]
Furthermore, Lee fails to disclose a plurality of washers, each of said washers being positionable around said screw of a respective one of said eyebolts when said stem of said respective eyebolt is extended through the respective leg of the ladder; a plurality of nuts, each of said nuts being threadable onto said screw of a respective one of said eyebolts when said screw of said respective eyebolt is extended through the respective leg of the ladder wherein each of said nuts is configured to retain said respective eyebolt on the respective leg. However, Wojtowicz teaches a plurality of washers (Wojtowicz: Fig. 4; 38, 40, 44), each of said washers being positionable around a screw of a respective eyebolt (Wojtowicz: Fig. 4; 34) when said stem of said respective eyebolt is extended through a respective leg (Wojtowicz: Fig. 4; 12) of a ladder; and a plurality of nuts (Wojtowicz: Fig. 4; 36, 46), each of said nuts being threadable onto a screw of a respective eyebolt when said screw of said respective eyebolt is extended through a respective leg of a ladder wherein each of said nuts is configured to retain said respective eyebolt on the respective leg. [Note: See the rejection of claim 3 for motivation.]

Regarding Claim 8, Lee discloses a ladder stabilization system for inhibiting a ladder from tipping sideways, said system comprising: a ladder (Lee: Fig. 7; 100) having a pair of legs; a pair of bolts (Lee: Fig. 7; 80) attached to a respective leg of said ladder, each said bolts comprising a screw, said screw engaging said respective leg for attaching said bolts to said ladder (Lee: Translation Pg. 10, Ln. 387-389); said bolt having a plurality of intersecting members (Lee: Fig. 7); a tube (Lee: Fig. 7; 90) being insertable through each of said bolts such that said tube is oriented to extend along a horizontal axis wherein said tube to inhibit said ladder from tipping laterally, said tube having a first end, a second end and an outer surface extending therebetween, said outer surface having a plurality of intersecting sides such that said tube has a rectangular shape, each of said intersecting members on each of said bolts abutting a respective one of said intersecting sides of said outer surface when said tube is extended through said bolts (Lee: Fig. 7), each of said first end and said second end being open; and a pair of caps (Lee: Fig. 7; 91), each of said caps being removably attachable to a respective one of said first end and said second end of said tube.
Lee fails to disclose a pair of eyebolts each being attached to a respective leg of a ladder, each said eyebolts comprising a screw and an eye, said eye having a plurality of intersecting members such that said eye has a rectangular shape. However, Reinhard teaches an eyebolt (Reinhard: Fig. 20; 10) comprising a screw (Reinhard: Fig. 20; 215) and an eye (Reinhard: Fig. 20; 225), said eye having a plurality of intersecting members such that said eye has a rectangular shape. [Note: See the rejection of claim 1 for motivation.]
Furthermore, Lee fails to disclose a plurality of washers, each of said washers being positionable around said screw of a respective one of said eyebolts when said stem of said respective eyebolt is extended through said respective leg of said ladder; a plurality of nuts, each of said nuts being threadable onto said screw of a respective one of said eyebolts when said screw of said respective eyebolt is extended through said respective leg of said ladder to retain said respective eyebolt on said respective leg. However, Wojtowicz teaches a plurality of washers (Wojtowicz: Fig. 4; 38, 40, 44), each of said washers being positionable around a screw of a respective eyebolt (Wojtowicz: Fig. 4; 34) when said stem of said respective eyebolt is extended through a respective leg (Wojtowicz: Fig. 4; 12) of a ladder; and a plurality of nuts (Wojtowicz: Fig. 4; 36, 46), each of said nuts being threadable onto a screw of a respective eyebolt when said screw of said respective eyebolt is extended through a respective leg of said ladder to retain said respective eyebolt on said respective leg. [Note: See the rejection of claim 3 for motivation.]

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR MORRIS/Examiner, Art Unit 3631